UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7705



MICHAEL RAY HARVEY,

                                            Plaintiff - Appellant,

          versus


DANIEL T. MAHON, Warden; CAPTAIN DAVIS,
C.C.A.; D. A. BRAXTON, Warden, ROSP; PAUL
WILLIAMS; VIRGINIA DEPARTMENT OF CORRECTIONS;
R. FLEMING, Major; J. K. VAUGHN; R. T. COKER;
V. SMITH, Doctor; RUFUS FLEMING; DOCTOR KING;
DAVID A. SMITH, Assistant Warden, H.C.C.; J.
REDD, Segregation Counselor, H.C.C.,

                                           Defendants - Appellees,

          and


CORRECTIONAL OFFICER BUTLER; V. L. EVANS;
WILLIAM   RODGERS,   Regional   Administrator,
Central Region, VDOC; L. DOTSON, Warden,
L.C.C.; S. FLEENOR, Grievance Coordinator at
ROSP, VDOC; JOHN DOE, I, person named unknown
at C.C.A., VDOC, employee at C.C.A. charges
with duty of disciplinary hearings; JOHN DOE,
II, person named unknown at C.C.A., VDOC,
employee at C.C.A. charges with duty of
Ombudsman for D.O.C.; JOHN DOE, III, person
named unknown at C.C.A., employee head of
medical staff; JOHN DOE, IV, person unknown at
VDOC, Director of Medical Services and Medical
Policy of D.O.C.,

                                                       Defendants.
Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-829-7)


Submitted:   March 6, 2003                 Decided:   April 4, 2003


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ray Harvey, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, Jim Harold
Guynn, Jr., GUYNN & MEMMER, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Michael Ray Harvey appeals the district court’s order denying

his motion for a preliminary injunction in this action filed

pursuant to 42 U.S.C. § 1983 (2000).    We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.   See Harvey v. Mahon, No. CA-

02-829-7 (W.D. Va. Sept. 11, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                3